Case 2:18-cv-00230-MWF-AS Document 51 Filed 12/28/18 Page 1 of 6 Page ID #:589




   1 KELLY M. KLAUS (State Bar No. 161091)
     kelly.klaus@mto.com
   2 ELIZABETH A. KIM (State Bar No. 295277)
     elizabeth.kim@mto.com
   3 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
   4 Fiftieth Floor
     Los Angeles, California 90071-3426
   5 Telephone: (213) 683-9100
     Facsimile: (213) 687-3702
   6
     MICHAEL B. DESANCTIS (admitted pro hac vice)
   7 michael.desanctis@mto.com
     MUNGER, TOLLES & OLSON LLP
   8 1155 F Street N.W., Seventh Floor
     Washington, D.C. 20004-1357
   9 Telephone: (202) 220-1100
     Facsimile: (202) 220-2300
  10
     Attorneys for Plaintiffs
  11
  12                         UNITED STATES DISTRICT COURT
  13          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  14
     Netflix Studios, LLC; Amazon Content          Case No. 2:18-CV-00230-MWF (AS)
  15 Services, LLC; Columbia Pictures
     Industries, Inc.; Disney Enterprises,         PLAINTIFFS’ OPPOSITION TO
  16 Inc.; Paramount Pictures Corporation;         DEFENDANTS’ EX PARTE
     Twentieth Century Fox Film                    APPLICATION FOR EXTENSION
  17 Corporation; Universal City Studios           OF TIME TO FILE THE
     Productions LLLP; Warner Bros.                RESPONSE TO THE ORDER TO
  18 Entertainment Inc.                            SHOW CAUSE AS TO WHY A
                                                   PRELIMINARY INJUNCTION
  19               Plaintiffs,                     SHOULD NOT BE GRANTED
  20        vs.
                                                   Ctrm: 5A (Hon. Michael W. Fitzgerald)
  21 Dragon Media Inc. d/b/a Dragon Box;           Filed concurrently:
     Paul Christoforo; Jeff Williams.               Declaration of Michael B. DeSanctis
  22
                  Defendants.
  23
  24
  25
  26
  27
  28
                                                                Case No. 2:18-CV-00230-MWF (AS)
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPL. FOR EXT. OF TIME TO FILE THE
                              RESPONSE TO THE ORDER TO SHOW CAUSE
Case 2:18-cv-00230-MWF-AS Document 51 Filed 12/28/18 Page 2 of 6 Page ID #:590




   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2 I.      INTRODUCTION
   3         This Court should deny Defendants’ ex parte application for an extension of
   4 time to respond to the Order to Show Cause until a third-party deposition can be
   5 taken. Plaintiffs are not opposed to the third-party deposition, per se. Plaintiffs are
   6 very much opposed, however, to Defendants’ continuing to promote, sell, and
   7 operate their wholly unlawful service. In an effort to reach a compromise, Plaintiffs
   8 offered not to oppose the proposed extension if Defendants agreed to disable their
   9 infringing service during the extension period. Defendants’ counsel did not believe
  10 Defendants would agree, but offered to confirm. Plaintiffs, however, have not heard
  11 back from counsel.
  12         Defendants have submitted no documents showing, or even suggesting, that
  13 their service is licensed. Nor have they provided any credible argument to support
  14 their belief that the proposed third-party deposition will somehow reveal to Dragon
  15 Box that, lo and behold, the latest Dragon Box service is licensed. Defendants’
  16 narrative simply does not add up. Simply stated, Defendants’ service is not
  17 licensed.
  18         Plaintiffs submitted their TRO Application (“TRO App.”) a week after
  19 Defendants started distributing “My TV Hub,” the latest in a string of infringing
  20 services Defendants have offered customers under the “Dragon Box” label. A day
  21 later, the Court concluded that Plaintiffs had “made a strong showing of the factors
  22 to justify” immediate injunctive relief and gave Defendants a week to respond to the
  23 OSC.
  24         Defendants waited until the eve of the due date for their opposition to ask for
  25 a 35-day extension, principally to gather evidence from a third party (Jason DeMeo),
  26 who allegedly has “licenses” to stream Plaintiffs’ content. Defendants do not
  27 explain what these licenses are, why they think they might grant rights to
  28 Defendants, or anything else that would justify extending for over a month their
                                              -1-              Case No. 2:18-CV-00230-MWF (AS)
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPL. FOR EXT. OF TIME TO FILE THE
                               RESPONSE TO THE ORDER TO SHOW CAUSE
Case 2:18-cv-00230-MWF-AS Document 51 Filed 12/28/18 Page 3 of 6 Page ID #:591




   1 inducement of the mass infringement of Plaintiffs’ works. Defendants are free to
   2 seek to depose Mr. DeMeo, but they have no right to continue their illegal conduct.
   3 If Defendants eventually take the deposition and discovery evidence they believe
   4 supports their position, they can move at that time to modify the injunction. The ex
   5 parte should be denied.
   6 II.      ARGUMENT
   7          Each of the three grounds on which Defendants base their application lacks
   8 merit.
   9          First, Defendants fail to show that the deposition of Mr. DeMeo is relevant to
  10 whether Defendants are intentionally inducing the infringement of Plaintiffs’
  11 Copyrighted Works through “BlendTV” and “My TV Hub.” The record evidence
  12 shows that neither service has licenses to stream Plaintiffs’ Copyrighted Works.
  13 (Dkt. 46-2, ¶ 29; 46-3, ¶ 13.) Defendants have submitted no factual or legal support
  14 to rebut Plaintiffs’ showing that BlendTV and My TV Hub are infringing services,
  15 and that Defendants are inducing the widespread infringement of Plaintiffs’
  16 Copyrighted Works by promoting and selling these services.
  17          The only support Defendants offer for the requested extension is that
  18 Christoforo claims to “understand” that BlendTV and My TV Hub are licensed
  19 through Mr. DeMeo. (Dkt. 49-2, ¶ 3.) This is neither credible nor relevant.
  20 Christoforo provides no basis for his claimed understanding. He does not say he has
  21 ever seen the licenses nor does he claim that Defendants hold a license themselves
  22 either from rightsholders or from Mr. DeMeo. He does not say that he undertook
  23 any due diligence to confirm the existence of such licenses before launching Dragon
  24 Box with BlendTV, or then My TV Hub, which one would expect. The absence of
  25 any such diligence is shocking, given Defendants’ admitted statements on Facebook
  26 that their original offering for unlimited access to movies and TV shows was
  27
  28
                                                 -2-              Case No. 2:18-CV-00230-MWF (AS)
           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPL. FOR EXT. OF TIME TO FILE THE
                                RESPONSE TO THE ORDER TO SHOW CAUSE
Case 2:18-cv-00230-MWF-AS Document 51 Filed 12/28/18 Page 4 of 6 Page ID #:592




   1 illegal.1 (Dkt. 46-1, at 19 (Ex. F) (admitting Dragon Box “facilitated” “copyright
   2 infringement”)).
   3          Second, Defendants claim that they need Plaintiffs’ responses to Defendants’
   4 discovery requests, but fail to identify any specific discovery requests that could
   5 possibly be relevant to whether Defendants are intentionally inducing infringement,
   6 much less whether Plaintiffs are entitled to injunctive relief.2 Instead, Defendants
   7 state that “the discovery requests seek information and documents relating to
   8 Plaintiffs’ alleged damages as well as actual infringements by any customers or third
   9 parties.” (Dkt. 49, at 3.) Discovery relating to damages is not relevant to whether
  10 Plaintiffs are entitled to injunctive relief. It is beyond dispute that the widespread
  11 inducement of copyright infringement via online streaming causes Plaintiffs
  12 irreparable harm. See, e.g., Disney Enter. v. VidAngel, 869 F.3d 848, 866 (9th Cir.
  13 2017) (“substantial evidence … that VidAngel’s service undermines the value of the
  14 Studios’ copyrighted works, their ‘windowing’ business model, and their goodwill
  15
       1
  16     Given their admitted illegal conduct, Defendants’ failure to conduct any diligence
       as to the legality of the too-good-to-be-true streaming packages offered by BlendTV
  17   and My TV Hub is a classic case of willful blindness. See In re Aimster Copyright
  18   Litig., 334 F.3d 643, 650 (7th Cir. 2003) (“Willful blindness is knowledge, in
       copyright law … as it is in the law generally.”); Unicolors, Inc. v. Urban Outfitters,
  19
       Inc., 853 F.3d 980, 991 (9th Cir. 2017) (finding as “sufficient evidence of willful
  20   infringement” a failure to “attempt to check or inquire into” legality of copyrighted
       use).
  21
       2
       Defendants served voluminous, but nearly identical discovery requests on each
  22 Plaintiff. Declaration of Michael B. DeSanctis (“DeSanctis Decl.”) ¶ 2. Plaintiffs
  23 served their responses and objections on December 27, a date to which Defendants
     agreed. Id. As demonstrated in the exemplar set of requests attached to this
  24 opposition, a large portion of Defendants’ requests ask Plaintiffs to admit the
  25 genuineness of print-outs they generated of devices sold on the Internet that purport
     to provide free access to televised content. Id. Ex. A. Defendants then ask Plaintiffs
  26 to admit that Plaintiffs have not sued those infringers. Id. Whether other third
  27 parties are also illegally inducing copyright infringement has no bearing upon the
     instant case and regardless, would not diminish Defendants’ liability for their own
  28 infringing conduct.
                                               -3-               Case No. 2:18-CV-00230-MWF (AS)
           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPL. FOR EXT. OF TIME TO FILE THE
                                RESPONSE TO THE ORDER TO SHOW CAUSE
Case 2:18-cv-00230-MWF-AS Document 51 Filed 12/28/18 Page 5 of 6 Page ID #:593




   1 and negotiating leverage with licensees”). Moreover, Plaintiffs have submitted
   2 evidence of actual infringement in support of their TRO application, and the
   3 availability of more information and documents demonstrating such infringement
   4 would certainly not assist Defendants in responding to the Court’s OSC. See TRO
   5 App. at 5-10.
   6          Third, and contrary to Defendants’ claim, Plaintiffs certainly would suffer
   7 prejudice if Defendants are allowed to continue to promote, sell, and operate
   8 BlendTV and My TV Hub for over an additional month ignores Plaintiffs’ showing
   9 of irreparable harm and misstates the sequence of events leading to the application
  10 for a TRO. 3 BlendTV launched late this year, and My TV Hub launched just two
  11 weeks ago. Both services are inflicting irreparable harm on Plaintiffs. Defendants’
  12 promotion and sale of these services not only induce the widespread infringement of
  13 Plaintiffs’ Copyrighted Works, they damage Plaintiffs’ relationships and goodwill
  14 with licensees, and undermine the market for legitimate online distribution of
  15 content. (Dkt. 46-3, Declaration of David P. Kaplan, ¶¶ 14-31.)
  16          Defendants’ application is one in a string of tactical maneuvers to delay the
  17 inevitable. Nothing prevented Defendants from noticing Mr. DeMeo’s deposition
  18 earlier if they believed his testimony was relevant to this litigation.
  19 III.     CONCLUSION
  20          The Court has already granted Defendants until January 4, 2018, to file their
  21 response to the OSC. For the reasons set forth above, no further extension is
  22 warranted.
  23
       3
       Plaintiffs filed this lawsuit when Defendants were knowingly inducing the
  24 widespread infringement of Plaintiffs’ Copyrighted Works by means of illicit
  25 addons and a custom version of the Kodi media player. Defendants shut that
     version of the product down shortly after Plaintiffs filed suit and sought to negotiate
  26 with Plaintiffs regarding the parameters of a future, lawful business. Those
  27 negotiations continued until Defendants launched two different streaming services
     that are entirely distinct from Defendants’ pre-lawsuit product, but no less
  28 infringing.
                                               -4-               Case No. 2:18-CV-00230-MWF (AS)
           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPL. FOR EXT. OF TIME TO FILE THE
                                RESPONSE TO THE ORDER TO SHOW CAUSE
Case 2:18-cv-00230-MWF-AS Document 51 Filed 12/28/18 Page 6 of 6 Page ID #:594




   1 DATED: December 28, 2018              MUNGER, TOLLES & OLSON LLP
   2
   3
                                           By:        /s/ Kelly M. Klaus
   4
                                               KELLY M. KLAUS
   5                                       Attorneys for Plaintiffs
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -5-              Case No. 2:18-CV-00230-MWF (AS)
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE APPL. FOR EXT. OF TIME TO FILE THE
                              RESPONSE TO THE ORDER TO SHOW CAUSE
